Citation Nr: 1509726	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of VA nonservice-connected pension benefits in the principal amount of $8,690.00.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a request for a personal hearing regarding his pension indebtedness in a December 2012 letter.  A March 2013 Report of Contact reveals that the Veteran withdrew his request for a hearing.  Thereafter, the Veteran requested a personal hearing in person before a Board in August 2014.  The Pension Management Center sent the Veteran a letter requesting that he fill out and return the attached form indicating the type of hearing.  The Veteran indicated in September 2014 that he would like to appear before personnel at his local Regional Office.  There is no indication in the record that the appellant subsequently withdrew his hearing request or opted for an informal conference in lieu of a hearing.  Nor is there any indication that a personal hearing was held.  Thus, the Board finds that a remand is necessary in order to afford the appellant his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a personal hearing before personnel at his local RO in accordance with his request.  The Veteran should be notified of the date, time, and location of the hearing.

2. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  The Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



